DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first action on the merits of the application.  Claims 14-24 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2019 and July 2, 2019 were considered by the Examiner.
                                                                                                                                                                                                             
Claim Objections
Claims 15, 17 and 19 are objected to because of the following informalities: 
Claim 15 recites the limitation “vapor” in line 2.  It is respectfully suggested to amend to recite “a vapor”. 
Claim 17 recites the limitation “the other part of the crude 1,3-butadiene” in lines 3-4.  It is respectfully suggested to amend to recite “the remaining after condensation” for clarification purposes.
remaining after condensation” for clarification purposes.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) is/are isolating pure 1,3-butadiene containing stream and/or recovering said pure 1,3-butadiene stream. 
Claim 14 recites "c) desorbing crude 1,3-butadiene from the bottom fraction in at least one stripping column, with a stripped selective solvent being obtained and recirculating the stripped selective solvent to the at least one extraction column,” This is considered indefinite for the following reason: One skilled in the art cannot figure out where (i.e., from which process unit) the stripped selective solvent is obtained. In addition, it is unclear whether the stripped selective solvent is recirculated to the at least one extraction column from the at least one stripping column or from other process unit(s). 
Claim 14 recites "a lower section of the predistillation column” in step d)-line 3.  This is considered indefinite for the following reason: The basis for determining "lower-" section is 
Claims 15-24 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 14.
Claim 18 recites "a lower section of the extraction and prestripping column” in line 4.  This is considered indefinite for the following reason: The basis for determining "lower-" section is unspecified and, as a result, those claims are unclear. For the purposes of examination, the terms “a lower section of the extraction and prestripping column” recited in claim 18- line 4 will be considered to be “a lower-half vertical location of the extraction and prestripping column” until applicants further specify the limitation.  
Claim 19 recites "an upper section of the extraction and prestripping column” in lines 1-2.  This is considered indefinite for the following reason: The basis for determining "upper-" section is unspecified and, as a result, those claims are unclear. For the purposes of examination, the terms “an upper section of the extraction and prestripping column” recited in claim 19- lines 1-2 will be considered to be “an upper-half vertical location of the extraction and prestripping column” until applicants further specify the limitation.  

Allowable Subject Matters 
Claims 14-24 in the instant application are allowed if previously presented objections to claims 15, 17 and 19 and 35 U.S.C. 112(b) rejections to claims 14-24 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 14-24. A method for isolating pure 1,3-butadiene from a crude C4 fraction by extractive distillation using a selective solvent, the process comprising:
a)    introducing a liquid crude C4 fraction into an inflow region of a predistillation column, which is divided in a middle section by a dividing wall aligned essentially in a longitudinal direction of the predistillation column into the inflow region and a side offtake region, taking off a first low boiler fraction comprising C3-hydrocarbons as an overhead stream, taking off a gaseous C4 fraction as a side stream from the side offtake region and taking off a first high boiler fraction as a bottom stream,
b)    bringing the gaseous C4 fraction into contact with a selective solvent in at least one extraction column, to obtain an overhead fraction comprising butanes and butenes and a bottom fraction comprising 1,3-butadiene and the selective solvent,
c)    desorbing crude 1,3-butadiene from the bottom fraction in at least one stripping column, with a stripped selective solvent being obtained and recirculating the stripped selective solvent to the at least one extraction column, and
d)    feeding at least part of the crude 1-3-butadiene to a pure distillation column and separating off a second high boiler fraction and taking off a gaseous purge stream and recirculating the second high boiler fraction to a lower section of the predistillation column, is considered novel.
Heida et al. (WO 2013/083536 A1, all citations from the attached English translation) discloses a process for providing a purified crude C4 fraction, which can subsequently be used as a feed stream for an extractive distillation process for producing purified 1,3-butadiene (Abstract), wherein the process comprises (pages 2-3, Figure): (i) providing a crude liquid C 4 cut as feed stream (1, Figure), containing in addition to butanes, butenes and 1,3-butadiene, C3 hydrocarbons, C4 oligomers and - polymers, and C5+ hydrocarbons into a distillation column (i.e., a predistillation column) (K, Figure). Separating a crude liquid C4 fraction in a predistillation column to produce a top stream comprising C3 hydrocarbon (2, Figure ), a bottom stream comprising high-boiling components (3, Figure), and a purified crude C4 fraction in a vapor phase as a side draw stream (4, Figure) (page 2, 4th paragraph from the bottom thru 1st paragraph from the bottom); and (ii) bringing the gaseous C4 fraction into contact with a selective solvent in at least one extraction column, to obtain an overhead fraction comprising butanes and butenes and a bottom fraction comprising 1,3-butadiene and the selective solvent (page 3, 1st paragraph thru 4th paragraph). The selective solvent comprises N-methylpyrrolidone (claim 24). But Heida fails to disclose (i) the predistillation column comprises a dividing wall running in a longitudinal direction, and (ii) the subsequent extraction, desorption and pure distillation strep including the process scheme of recirculating the second high boiler fraction to a lower section of the predistillation column as recited. 
Other pertinent prior art to Bohner et al. (US Pub. 2004/0045804 A1) discloses a process for separating, in a dividing wall column having a dividing wall running in a longitudinal direction of the column, a crude 1,3-butadiene into an overhead stream comprising low boilers, a side draw stream comprising pure 1,3-butadiene (>99.6 wt% 1,3-butadinee), and a bottoms stream comprising high-boiling impurities, wherein the pure 1,3-butadiene product contains a Bohner is silent on further subjecting the pure 1,3-butadiene to subsequent an extraction, a desorption and a pure distillation strep. It is noted that the crude 1,3-butadiene, i.e., the feed to the dividing wall column, is obtained by an extractive distillation and comprises from about 89 to 99.5 wt% butadiene ([0002]-[0003]), which reasonably implies that there is no need for another purification step since pure 1,3-butadiene has already been obtained.
Other pertinent prior art to Josch et al. (US 2014/0200381 A1) discloses a process for preparing butadiene from n-butenes (Abstract), wherein the process comprises (please refers to a process scheme disclosed in paragraph [0018] and flow diagrams in Fig. 1, Fig. 2 and Fig. 3): (i) preparing a C4 product gas stream dl (paragraph [0018], step D)) from an oxidative dehydrogenation of n-butenes and an oxygen-comprising gas; (ii) Separation of the C4 product stream dl by extractive distillation using a solvent which is selective for butadiene into a stream e1 comprising butadiene and the selective solvent and a stream e2 comprising n-butenes (paragraph [0018], step E)); and (iii) Distillation of the stream el comprising butadiene and the selective solvent to give a stream fl consisting essentially of the selective solvent and a stream f2 comprising butadiene (paragraph [0018], step F)).  But Josch fails to disclose (i) the predistillation column comprises a dividing wall running in a longitudinal direction, and (ii) the subsequent extraction, desorption and pure distillation strep including the process scheme of recirculating the second high boiler fraction to a lower section of the predistillation column as recited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772